           Case 1:18-cv-12462-IT Document 26 Filed 12/19/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JACK DOE,                           )
                                    )
      Plaintiff,                    )
                                    )                  Case No. 18-CV-12462-IT
v.                                  )
                                    )
PRESIDENT AND FELLOWS OF            )
HARVARD COLLEGE,                    )
                                    )
      Defendant.                    )
____________________________________)


                DEFENDANT'S MOTION TO DISMISS THE COMPLAINT

       Defendant President and Fellows of Harvard College ("Harvard"), by and through its

undersigned counsel, hereby moves to dismiss Plaintiff's Complaint in this action pursuant to

Federal Rule of Civil Procedure 12(b)(6).1

       As explained in greater detail in the accompanying Memorandum of Law in Support of

this Motion, Plaintiff's Complaint does not state a claim for relief. Specifically, Plaintiff's

allegations that Harvard has breached its contractual obligations to him by commencing an

investigation into his off-campus sexual misconduct are directly contradicted by the plain

language of the Harvard policies that are attached to the Complaint. Indeed, those policies make

clear that Harvard is expressly authorized to conduct that very investigation, and Plaintiff's

allegations to the contrary cannot survive.




1
 Harvard notes that on December 18, 2018, the Court authorized the parties in this case to submit
supplemental briefs regarding Plaintiff's pending request for a preliminary injunction. See Order
of December 18, 2018. The instant Motion is Harvard's timely response to the Complaint in this
case, which was served on Harvard on November 29, 2018.
                                                  1
           Case 1:18-cv-12462-IT Document 26 Filed 12/19/18 Page 2 of 3



       WHEREFORE, Harvard respectfully requests that this Court issue an Order dismissing

the Complaint in this action in its entirety.


                                                Respectfully submitted,

                                                /s/ Daniel J. Cloherty
                                                Daniel J. Cloherty, BBO #565772
                                                dcloherty@toddweld.com
                                                Victoria L. Steinberg, BBO #666482
                                                vsteinberg@toddweld.com
                                                Alycia Kennedy, BBO #688801
                                                akennedy@toddweld.com
                                                TODD & WELD LLP
                                                One Federal Street
                                                Boston, MA 02110
                                                Telephone:      (617) 720-2626
                                                Facsimile:      (617) 227-5777

                                                Attorneys for Defendant President and
                                                Fellows of Harvard College



Dated: December 19, 2018



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        Undersigned counsel hereby certifies that on December 19, 2018, counsel for Defendant
conferred with counsel for the Plaintiff regarding the relief requested herein. Plaintiff does not
assent to the relief requested in this Motion.
                                                                             /s/ Daniel J. Cloherty
                                                                                 Daniel J. Cloherty

       REQUEST FOR ORAL ARGUMENT PURSUANT TO LOCAL RULE 7.1(d)

       Pursuant to Local Rule 7.1(d), undersigned counsel requests oral argument to assist the
Court in deciding the issues presented.


                                                                             /s/ Daniel J. Cloherty
                                                                                 Daniel J. Cloherty



                                                   2
           Case 1:18-cv-12462-IT Document 26 Filed 12/19/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as nonregistered participants on December 19,

2018.



                                              /s/ Daniel J. Cloherty
                                              Daniel J. Cloherty




                                                 3
